Exhibit 10.4

Employment Agreement

Agreement effective April 1, 2002, between MapInfo Corporation, One Global View,
Troy, New York 12180 ("MapInfo" or "Company"), and MICHAEL HICKEY ("Hickey").

1.       EMPLOYMENT AND TERM

1.1       Upon execution of this Employment Agreement (the "Agreement"), it is
hereby acknowledged that this agreement and any exhibits hereto, constitute the
entire understanding between the parties, and all previously executed employment
agreements, together with any addendums (including the agreement effective May
1, 2001) previously executed by both parties, are hereby null and void. No
waiver or modification of the terms hereof shall be valid unless in writing and
signed by both parties and only to the extent therein set forth.

1.2       MapInfo agrees to continue employment of Hickey, and he agrees to
serve as MapInfo's Chief Operating Officer.

1.3        Hickey shall devote his best and full-time efforts to fulfilling his
responsibilities to MapInfo. He shall use his individual expertise to the extent
possible for effective sales/profit operation of the company, as well as the
growth of the business, subject to the control, discretion and approval of the
Chief Executive Officer. In the performance of his duties, he shall make his
office in the U.S. headquarters of MapInfo.

1.4        Term. The term of this Agreement shall begin on April 1, 2002, and
continue until March 31, 2005, unless terminated by MapInfo at any time for
"Cause" in accordance with any of the following definitions for the purpose of
this Agreement, or inability to perform as set forth in Section 5 below.

2.       COMPENSATION AND BENEFITS

2.1         The Company shall pay to Hickey a salary of not less than
$200,000.00 per annum, in accordance with the standard payroll practices of the
Company. Hickey's base salary will increase by $15,000.00 per annum, beginning
October 1, 2002, and then annually from that date. Hickey shall receive stock
options of 20,000 per annum commencing on the next general company issuance (on
or about January 15, 2003).

2.2       At the expiration of this Agreement, should either the Company or
Hickey decide not to renew, Hickey shall receive six (6) months of his then
current full base salary. Receipt of this severance payment shall be contingent
upon Hickey's execution of a Reasonable General Release of the Company, which is
prepared by the Company.

2.3        The Company shall reimburse Hickey for all reasonable out-of-pocket
expenses incurred in connection with the performance of his duties hereunder,
payable in accordance with the standard expense account procedures of MapInfo.

2.4        Hickey shall be entitled to participate on the same basis, subject to
the same qualifications, as other employees of the Company in any disability,
pension, life insurance, health insurance, hospitalization and other fringe
benefit plans in effect with respect to other employees of the Company, in
accordance with the written terms of said plans which shall be controlling.

2.5       While he is employed, Hickey will be eligible to earn incentive
compensation in accordance with the MapInfo Executive Incentive Compensation
Program (hereafter, "MEICP") based on the Company's and Hickey's performance
during each fiscal year as follows:

2.5.1       An additional 85.7% (percent) of Hickey's annual base salary may be
earned, payable quarterly, for achieving targeted Company objectives and
additional compensation will be earned for achieving above targeted objectives
as outlined each fiscal year in Hickey's approved MEICP. Such payments are
payable forty-five (45) days after the end of the fiscal year; and

2.5.2       Hickey's annual incentive compensation target may be increased from
time to time in accordance with the normal business practices of the Company.

       

3.       INTELLECTUAL PROPERTY, CONFIDENTIAL INFORMATION AND NON-COMPETITION

Upon execution of this Agreement, Hickey reaffirms his previously executed
Employee Intellectual Property, Confidential Information and Non-Competition
Agreement, which is annexed hereto and made a part hereof.

4.       IRREPARABLE INJURY

4.1       Both parties hereto recognize that the services to be rendered by
Hickey during the term of his employment are special, unique and of
extraordinary character, and Hickey acknowledges that any violation by him of
Section 3 of this Agreement may cause the Company irreparable injury.

4.2       In the event of a breach or threatened breach by Hickey of the
provisions of said Section 3, MapInfo shall be entitled to an injunction
restraining Hickey from violating the terms thereof, and from providing any
confidential information to any person, firm, corporation, association or other
entity, whether or not Hickey is then employed by, or an officer, director, or
owner thereof.

4.3       Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies available to it for such breach or threatened
breach, including recovery of damages from Hickey.

5.       EARLY TERMINATION

Definititions for purposes of this Agreement:

"Cause"

shall be defined and limited to (i) the willful and continued failure by Hickey
to substantially perform his duties hereunder (other than any such failure
resulting from Hickey's incapacity due to physical or mental illness), or (ii)
conviction for any crime other than simple offenses or traffic offenses; (iii)
breach of Hickey's fiduciary responsibilities to the Company; (iv) conduct
reflecting moral turpitude; (v) commission of fraud or gross misconduct in
Hickey's dealings with or on behalf of the Company; (vi) breach of any duty of
confidentiality owed the Company.



"Change in Control of the Company"

shall mean an acquisition (directly or indirectly)



resulting in more than 50% of the Company's voting stock or assets being
acquired by one or more entities that thereby gain management control of the
Company. This section shall govern in case of any conflict between the wording
of this Agreement and the wording of the plan under which any options were
granted to Hickey.

"Good Reason"

shall mean a failure by the Company to comply with any material provision of
this Agreement which has not been cured within ten (10) days after Hickey has
given written notice of such noncompliance to the Company.



"Notice of Termination"

shall mean a written notice to the other party that Hickey is terminating or to
be terminated for one of the reasons set forth in this Agreement.



5.1       Hickey's employment hereunder may be terminated prior to the Contract
Expiration Date under any one of the following circumstances:

5.1.1       the death of Hickey;

5.1.2       a mental, physical or other disability or condition of Hickey which
renders him incapable of performing his obligations under this Agreement for a
period of three (3) consecutive months;

5.1.3       by Hickey for either (i) Good Reason or (ii) a Change in Control of
the Company;

5.1.4       by the Company for Cause.

5.2       Any termination of Hickey's employment by the Company or by Hickey
shall be communicated by written Notice of Termination to the other party
hereto.

 

5.3       "Date of Termination" shall mean:

5.3.1       if Hickey's employment is terminated by his death, the date of his
death;

5.3.2       if Hickey's employment is terminated by reason of the event
specified in subsection 5.1.2. above, sixty (60) days after Notice of
Termination is given (provided that Hickey shall not have returned to the
performance of his duties on a full-time basis during such sixty-day period;

5.3.3       if Hickey's employment is terminated for Cause pursuant to
subsection 5.1.4. above, the date the Notice of Termination is given or later,
if so specified in such Notice of Termination; and

5.3.4       if Hickey's employment is terminated for any other reason, the date
on which a Notice of Termination is given.

5.4       If within thirty (30) days after any Notice of Termination is given,
the party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, the Date of Termination shall be the
date fixed, either by arbitration award or by a final judgment, order or decree
of a court of competent jurisdiction.

6.       COMPENSATION UPON EARLY TERMINATION OR DISABILITY

6.1       During any period that Hickey fails to perform his duties hereunder as
a result of incapacity due to physical or mental illness ("disability period"),
Hickey shall continue to receive his full base salary at the rate then in effect
for such period until his employment is terminated pursuant to 5.1.2 above,
provided that payments so made to Hickey during the disability period shall be
reduced by the sum of the amounts, if any, payable to Hickey at or prior to the
time of any such payment under disability benefit plans of the Company and which
were not previously applied to reduce any such payment.

6.2       If Hickey's employment is terminated by his death, the Company shall
have no further payment obligations to Hickey other than those arising from his
employment prior to his death.

6.3       If Hickey's employment shall be terminated for Cause, the Company
shall pay Hickey his full base salary through the Date of Termination at the
rate in effect at the time Notice of Termination is given, and any incentive
compensation earned under Section 2.5 through the Date of Termination.
Thereafter, the Company shall have no further obligations to Hickey under this
Agreement.

 

6.4       If Hickey shall terminate his employment by resigning, the Company
shall pay Hickey his full base salary for six months from the Date of
Termination at the rate in effect when the Notice of Termination is given.
Receipt of this severance payment shall be contingent upon Hickey's execution of
a Reasonable General Release of the Company, which is prepared by the Company.

6.5       If Hickey's employment shall be terminated by MapInfo for reasons
other than those specified in Sections 5.1.2, 5.1.3 or 5.1.4 above, then:

6.5.1     At his choice, Hickey can either: (1) continue to be paid his full
base salary, plus target incentive, for the remaining period in his contract
(but, in no case, less than two years), or (2) opt to receive a lump-sum payment
equivalent to his actual highest annual base, plus incentive, earnings to be
based upon the immediate past five-year period; and

6.5.2     the Company shall continue Hickey's health and dental insurance
coverage for a one year period following the Date of Termination on the same
terms as provided to other MapInfo employees.

6.5.3      Provision of the above severance payments and benefits shall be
contingent upon Hickey's execution of a Reasonable General Release of the
Company, which is prepared by the Company.

6.6       Upon any change in control of the Company, where Hickey is not the
surviving Chief Executive Officer, or is offered a position not acceptable to
him, then, at his option, his employment shall terminate upon such change in
control, and:

6.6.1       Hickey shall either:

(1) continue to receive his full base salary plus his incentive earnings target
(as outlined in sections 2.5.1 above) for the remaining period in his contract
(but, in no case, less than two years); or

(2) opt to receive a lump-sum payment equivalent to his highest two-year's (of
the immediate past five-year period) full base salary plus actual incentive
earnings,

both payable by the company; and

6.6.2     the controlling company shall continue Hickey's health and dental
insurance coverage for the applicable period stated in section 6.6.1 on the same
terms as provided to other company employees.

6.6.3       provision of the above severance payments and benefits shall be
contingent upon Hickey's execution of a Reasonable General Release of the
controlling company, which is prepared by the controlling company.

6.7       Upon any change in control of the Company, all unexpired and unvested
options of Hickey to purchase common stock of the company shall immediately vest
as of the date of such change in control, for such period of time and upon such
terms as are provided in the plan under which the options were granted.

7.       NOTICES

All communications and notices hereunder shall be in writing and either
personally delivered or mailed to the party at the address set forth in the
records of the Company. Notices to MapInfo shall be addressed to the attention
of the Chairman of MapInfo Corporation, with a copy to the President and CEO of
MapInfo Corporation.

8.       SUCCESSORS

8.1       Under this Agreement, any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all, or substantially all, of
the Company's business and/or assets, will be required to expressly assume and
agree to comply with this Agreement in the same manner and to the same extent
that the Company would be required to comply as if no such succession had taken
place. Failure of the Company (or any successor to its business and/or assets)
to obtain such agreement prior to the effectiveness of any such succession
shall, at Hickey's option to treat it as such, be a breach of this Agreement,
except for the purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination.

8.2       This Agreement shall be binding upon and inure to the benefit of the
parties hereto, their respective heirs, administrators, executors, personal
representatives, successors and assigns; provided, however, that except as
provided in this Section 8, this Agreement may not be assigned by either of the
parties hereto. If Hickey should die while any amounts would still be payable to
him, all such amounts earned, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to Hickey's designee or, if there be
no such designee, to Hickey's estate.

9.       ARBITRATION

9.1       Except as otherwise provided in Section 4 above, any dispute or claim
relating to or arising out of employment with the Company, whether based on
contract, tort or otherwise, but not including statutory claims, shall be
subject to final and binding arbitration in the State of New York in accordance
with the applicable commercial arbitration rules of the American Arbitration
Association in effect at the time the claim or dispute arose.

9.2       The arbitrator shall have jurisdiction to determine any such claim,
and may grant any relief authorized by law. Their binding decision is based on,
and supported by, written findings of fact and conclusions of law.

9.3       Any claim or dispute subject to arbitration shall be deemed waived,
and shall be forever barred, if arbitration is not initiated within twelve (12)
months of the date the claim or dispute first arose.

10.       GOVERNING LAW AND FORUM

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York without regard to the choice of law provisions thereof,
and the parties herein consent to the exclusive jurisdiction of the New York
State Supreme Court, County of Rensselaer, or the United States District Court
for the Northern District of New York, as may be applicable.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date and year first above written.

 

                                          MAPINFO CORPORATION

 

_/s/ Michael Hickey________________                      

BY: _/s/ Mark Cattini___________________
MICHAEL HICKEY                                                           MARK
CATTINI
Chief Operating
Officer                                                        President & Chief
Executive Officer



 

 